Citation Nr: 0021997	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-03 613A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, [redacted], and Dr. S. Russo


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1945 to 
August 1946.  He died on June [redacted], 1997.  The appellant 
is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 determination by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's application for 
death benefits as the surviving spouse of the veteran for VA 
purposes on the basis that she had not been married to him 
for at least one year before his death and no child was born 
of their marriage.  The appellant, accompanied by two 
witnesses, testified at a hearing at the RO on March 24, 
1998, in connection with her appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The record shows that the veteran established entitlement to 
service connection for rheumatic fever shortly after 
separation from military service and that his compensation 
award included an additional dependency allowance for his 
spouse, [redacted], whom he married in April 1952.  In 1994 
the RO asked the veteran to provide current information regarding 
the status of his dependents.  He did not reply, and the 
award for a dependent spouse was terminated from the date of 
its inception, resulting in a creation of a large 
overpayment.  In December 1997, following further inquiries 
by the RO, the veteran submitted a VA Form 21-686c, 
Declaration of Marital Status, in which he reported that [redacted] 
had died on June [redacted], 1980, and that he had married [redacted], 
the current appellant, on November 22, 1996.  A copy of their 
marriage certificate was attached.  Following the veteran's 
death on June [redacted], 1997, the appellant filed a claim 
for DIC as the veteran's surviving spouse.  By a rating decision 
of August 1, 1997, service connection for the cause of death was 
granted, but an award of Dependency and Indemnity 
Compensation (DIC) based on this determination was denied on 
the basis that, although the appellant had been legally 
married to the veteran at the time of his death, their 
marriage had been in effect for less than the one-year period 
required by law.  

The United States Court of Appeals for Veterans Claims 
(Court) (previously known as the United States Court of 
Veterans Appeals) has held that the VA is not obliged to 
determine whether a claim for spousal benefits is well 
grounded until the veteran or the spouse seeking benefits 
first establishes by a preponderance of the evidence that he 
or she is a proper claimant under the law.  Dedicatoria v. 
Brown, 8 Vet. App. 441, 443 (1995) (citing Brillo v. Brown, 7 
Vet. App. 102, 105 (1994); Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991)).  The threshold question is whether the 
appellant has established basic eligibility to VA benefits as 
the veteran's spouse.  Until a spouse her  status as a 
claimant, the VA is not obliged to determine whether the 
claim is well grounded, provide assistance in the development 
of the claim under 38 U.S.C.A. § 5107(a), or apply the 
equipoise rule under 38 U.S.C.A. § 5107(b).  See Reyes v. 
Brown, 7 Vet. App. 113 (1994).  An applicant who fails to 
provide the requisite evidence does not attain the status of 
claimant and the application must be denied due to the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); Sandoval v. Brown, 
7 Vet. App. 7 (1994).  

Dependency and Indemnity Compensation payable under 38 
U.S.C.A. § 1310(a) may be paid to the surviving spouse of a 
veteran who died on or after January 1, 1957, who was married 
to the veteran: (i) before the expiration of 15 years after 
the termination of the period of service in which the injury 
or disease causing the death of the veteran was incurred or 
aggravated, or, (ii) for one year or more, or, (iii) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304; 38 
C.F.R. § 3.54(c)(1).  

To be entitled to VA death benefits as a "surviving spouse" 
of a veteran, a claimant must have been the veteran's spouse 
at the time of his death and have lived continuously with the 
veteran from the date of their marriage to the date of his 
death.  38 U.S.C.A. § 101(3).  Under VA regulations, a 
"surviving spouse" is a person of the opposite sex who is a 
widow or widower provided the marriage meets the requirements 
of 38 C.F.R. §§ 3.1(j) and 3.50(c) (1999).  The term 
"marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j) (1999).  

The appellant does not dispute that the interval between her 
ceremonial marriage to the veteran and the date of his death 
was less than one year but argues that she and the veteran 
had lived as man and wife for more than 20 years and were 
known as man and wife in their community.  The appellant 
elaborated on this argument in some detail at her hearing at 
the RO in March 1998 and has submitted supporting statements 
from her daughter and three additional persons who knew the 
couple well and were in a position to attest to their 
relationship.  She has also submitted a copy of an August 
1977 mortgage loan document showing a joint purchase of real 
estate and an August 1997 statement from Citicorp showing 
that the veteran's name had been added to an account as a 
signer in October 1980.  The effect of her testimony and 
supporting evidence is to raise the issue of whether the 
veteran and the appellant's cohabitation and representations 
to the public over a period of more than 20 years constituted 
a valid common-law marriage which would satisfy the marriage 
requirements for a period that would exceed the minimum one-
year period required by law.  

The validity of a marriage for VA purposes is determined 
based upon the law of the jurisdiction where the parties 
resided at the time of the marriage or when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j) (1999); see Sanders v. 
Brown, 6 Vet. App. 17 (1993).  In New York, common-law 
marriages have not been recognized since April 29, 1933.  
Thus, any attempted common law marriage by the appellant to 
the veteran before the date of her ceremonial marriage was 
not valid under the law of that state and was therefore not 
valid for purposes of 38 C.F.R. §§ 3.1(j) and 3.50(b).  

However, under the provisions of 38 C.F.R. § 3.52, a marriage 
that is otherwise invalid under state law may be recognized 
as a "deemed valid" marriage for VA purposes if certain 
requirements are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91, 56 
Fed. Reg. 50151 (1991).  In that opinion, the General Counsel 
held:  

[Section] 103(a) of Title 38, United States 
Code, provides in part that, where it is 
established that a claimant for gratuitous 
veteran's death benefits entered into a 
marriage with a veteran without knowledge 
of the existence of a legal impediment to 
that marriage, and thereafter cohabited 
with the veteran for one year or more 
immediately preceding the veteran's death, 
such marriage will be deemed to be valid. 
The requirement of a marriage ceremony by a 
jurisdiction which does not recognize 
common law marriage constitutes a "legal 
impediment" to such a marriage for 
purposes of that section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common law 
marriages, the VA may deem such a marriage valid for benefits 
purposes where the facts demonstrate that the appellant was 
without knowledge of the legal impediment at the time the 
invalid marriage was contracted.  See Dedicatoria, Id. at 444 
(wherein the Court interprets 38 C.F.R. § 3.52 "to require 
that determination of appellant's knowledge with respect to 
the legal impediment must be viewed in terms of what the 
appellant's state of mind was at the time that the invalid 
marriage was contracted").  Thus, the appellant must show 
that she was unaware that New York did not recognize common-
law marriage, and that she entered into a relationship with 
him that would have constituted a valid common-law marriage 
if New York recognized such marriages.  

By limiting its review to the narrow question of whether the 
marital relationship established by the November 26, 1996, 
marriage ceremony extended for a period of one year or more 
before the veteran's death, the RO has omitted consideration 
of whether their claimed relationship of more than 20 years 
before the marriage ceremony may be recognized as a deemed-
valid common-law marriage.  The VA Adjudication Procedure 
Manual, M21-1, Part IV, 12.04(d), provides guidelines for the 
adjudication of deemed-valid common-law marriage entitlement 
where required.  The Court has held that when an issue arises 
as to whether an appellant's relationship with the veteran 
should be recognized a "deemed-valid" marriage under 
38 C.F.R. § 3.205(c), the claimant must be given the 
opportunity to submit a signed statement that he or she had 
no knowledge of an impediment to the marriage.  See Colon v. 
Brown, 9 Vet. App. 104, 107-8 (1996).  

From the chronology provided in the present case, it appears 
that the appellant's cohabitation with the veteran began in 
the late 1970's, while the veteran's first wife, [redacted], was 
still alive.  The record contains little or no information 
concerning the breakup of the veteran's marriage to [redacted], the 
extent of the appellant's knowledge of the existence of his 
prior marriage or its continuation (i.e., whether they had 
ever obtained a divorce), or the circumstances which led to 
the appellant's original cohabitation with the veteran.  If, 
as seems likely, she knew of his marriage to [redacted] and the 
lack of a divorce, she would not have been without knowledge 
of the impediment to contracting a deemed-valid common-law 
marriage to the veteran before June [redacted], 1980, when [redacted] died.  
After [redacted]'s death, however, she was free to enter a deemed-
valid common-law marriage with the veteran if she was without 
knowledge of the legal impediment to a common-law marriage, 
such impediment being the nonrecognition of common-law 
marriage by the State of New York since 1993.  Clarification 
of the appellant's belief as to the legal status of her 
relationship with the veteran is therefore required.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Pursuant to Colon and 38 C.F.R. 
§ 3.205(c), the RO should contact the 
appellant and afford her an opportunity 
to submit a statement indicating whether 
or not she had knowledge that there was a 
legal impediment to a marriage between 
her and the veteran at any time before 
their ceremonial marriage in January 
1996.  Since their cohabitation is 
claimed to have begun in the late 1970's, 
she should be asked to indicate whether 
she knew that [redacted] remained alive when 
they began their cohabitation and whether 
she knew that the veteran had not been 
divorced from [redacted] before her death in 
June 1980.  For the period after [redacted] 
death on June [redacted], 1980, she should be 
asked whether she knew that the State of 
New York did not recognize common-law 
marriages.  

2.  The RO should adjudicate the issue of 
whether the veteran may be recognized as 
having entered into a deemed-valid 
common-law marriage to the veteran at any 
time during the period from June [redacted], 1980, 
through November 22, 1996.  




3.  If the determination as to the 
existence of a deemed valid common law 
marriage is adverse to the appellant, a 
statement of the case should be prepared 
and the appellant and her representative 
should be given a reasonable period of 
time for reply.  A complete statement of 
the law and regulations applicable to 
deemed-valid common-law marriages should 
be provided, and a full explanation of 
the reason for the determination made 
should be stated.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).






- 9 -


